Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed January 22nd 2021. By the amendment claims 1-17 are pending with claims 1, 4, 12, and 17 being amended. Claim 13 has been canceled. 


Response to Amendment
The amendments to the description and drawings are acknowledged and accepted.  The amendment to claim 17 has been accepted, rendering that objection moot. The amendment to claim 4 has overcome the rejection under 35 USC § 112(b).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al. (US 20090301588), hereafter Shimizu.

With regards to claim 1, Shimizu discloses a pressure regulator valve (40) in a valve body

(P0036, L9-10) and being movable between a first position and a second position (P0011, L19-15); the pressure regulator valve having a hole (362b) for fluid communication with an exhaust in the circuitry when the valve is in the second position (Fig. 17A; P0073, L13-15).

With regards to claim 2, Shimizu further discloses a spring (356) to bias the regulator valve to the first position (Fig. 17A; P0074, L4).

With regards to claim 3, Shimizu discloses the elements of claim 1 as described above. In addition Shimizu further discloses a check ball (374) or check valve (370) in the circuitry to control oil flow (Fig. 17A; P0073, L7).

With regards to claim 5, Shimizu discloses the elements of claim 3 as described above. In addition Shimizu further discloses wherein the check ball or valve moves between open and closed positions (Fig 17A-17B; P0074, L1-8 and L24-27).

With regards to claim 6, Shimizu discloses a method of controlling oil pressure within a torque converter of an automatic transmission having a valve body with oil circuitry directing oil through a hole (362b) in a pressure regulating valve to a line in the oil circuitry (P0074, L16-22).



With regards to claim 8, Shimizu discloses the elements of claim 6 as described above. In addition Shimizu further discloses biasing the regulator valve to a first position with a spring (356) (P0074, L4).

With regards to claim 9, Shimizu discloses the elements of claim 8 as described above. In addition Shimizu further discloses moving the regulator valve against the spring to a second position by oil pressure in the valve body/torque converter (P0074, L1-5).

With regards to claim 10, Shimizu discloses the elements of claim 7 as described above. In addition Shimizu further discloses seating the check ball or valve, directing oil through an orifice that is supplied to engage the torque converter clutch (P0074, L8-10).

With regards to claim 11, Shimizu discloses the elements of claim 10 as described above. In addition Shimizu further discloses comprising unseating the check ball or valve to disengage the torque converter (P0074, L24-L28).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 3 above and further in view of Automatic Transmission-

With regards to claim 4, Shimizu discloses all the elements of claims 3 as described above. Shimizu does not directly disclose a separator plate with an orifice that is restricted when the check ball seats when the torque converter clutch is engaged, and which is unrestricted when the torque converter clutch is disengaged.
However, it is known in the art before the time of filing that an automatic transmission pressure regulation valve includes a separator plate (Fig 141-6) with an orifice (Fig 151, not shown) that is restricted when the check ball (balls: 1-7) seats when the torque converter clutch is engaged, and which is unrestricted when the torque converter clutch is disengaged in an automatic transmission as shown in the manual for the as shown in the manual for the 45RFE/545RFE Automatic Transmission by Chrysler. It would have been obvious to a person with ordinary skill in the art before the time of filing to modify the device of Shimizu et al. with
Application/Control Number: 16/516,129 a separator plate as taught by Chrysler in order to direct fluid flow and maintain pressure as required by the manual selector in an automatic manner.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over GM 4L60/4L60E Rebuild Procedures. (Cliff McCormick. 2003.).

With regards to claim 12, McCormick discloses a combination with a torque converter including a valve body having oil circuitry for directing oil to and from the torque converter (pg128), the combination comprising: a separator plate with an orifice (pg165); a check ball or 
	McCormick does not directly disclose the torque converter being free of a lockup clutch. However, a Google search of the transmission that is the subject of McCormick indicates that the torque converter comes in both lockup and non-lockup versions. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to use the non-lockup torque converter, for the advantage of higher stall speeds that are necessary in certain applications like auto racing.     

With regards to claim 14, McCormick discloses the elements of claim 12 as described above. McCormick discloses a switch valve (shift valve 1-2) movable between a first position sealing the oil circuitry and a second position creating an oil flow path in the oil circuitry.  

With regards to claim 15, McCormick discloses the elements of claim 14 as described above. McCormick further discloses a bracket (shift valve sleeve; pg112) to control movement of the switch valve. 

With regards to claim 16, McCormick discloses the elements of claim 12 as described above. McCormick further discloses a regulator valve (pg40) to regulate pressure in the oil circuitry. 

.


Response to Arguments
Applicant's arguments filed January 22nd, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the regulator valve 40 is part of solenoid valve 20 and separate from the valve body 350 as seen in Fig. 17A. This argument is not persuasive. 17A shows valve body 350 and solenoid valve 20E schematically. In paragraph 0072, Shimizu states “In the solenoid valve 20E of the modification example, the suction check valve 360 and the discharge check valve 370 are built into a switching valve 350.” The phrase “In solenoid valve 20E” indicates that the components are not separate as argued. 

Applicant argues that “there is no evidence that Shimizu needs the Chrysler separator plate to direct fluid flow and maintain pressure.” However, the separator plate disclosed by Chrysler allows for closed loop pressure control (pg21-355), which increases efficiency. As such it is a well known feature in the automatic transmission art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erb (US 20130306166) discloses a pressure limiting valve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.L.B./            Examiner, Art Unit 3655  

/CHARLES A FOX/            Supervisory Patent Examiner, Art Unit 3655